DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes the entry of the following papers:
Amended claims filed 9/30/2021.
Applicant’s arguments/remarks made in amendment filed 9/30/2021. 
Claims 2, 4, 5, 7-9, 11, 13, 14, 16-18, 20, 22, 23, and 25-27 are amended.
Claims 1-27 are presented for examination.
Response to Arguments
Applicant’s arguments filed 9/30/2021 have been fully considered but are not persuasive.
Applicant’s arguments with regarded to patent eligibility begin on page 10 and focus on claims 1, 2, and 3.  Each is addressed.
Applicant argues for claim 1 that “classifying, by a number or processors via statistical machine learning, the employee transaction data into a number of normalized codes according to the human resources-related attributes” is not a mental process because “the claim contains limitations that cannot practically be performed in the human mind” (Remarks, page 10, paragraph 4). However, classifying an input example is a mental process. Adding the phrase “by a number of processors via statistical machine learning” without explaining the steps that the processors or statistical machine learning is using to arrive at a classification merely specifies the technological environment in 
Applicant’s arguments for amended claim 2 are similar to the arguments for claim 1. Applicant argues that “claim recites training ‘machine learning algorithms’ which cannot practically be performed in a human mind” (Remarks, page 11, paragraph 2).  However, there is no mention in claim 2 of training machine learning algorithms.  See below for claim 2.
2. (Currently Amended) The method of claim 1, wherein the statistical machine learning further comprises: labelling [[the]] compensation data of the employee transaction data by independent first and second labelers of the statistical machine learning according to earning code descriptions, wherein label agreements between the first and second labelers form a first labeled dataset; resolving label disagreements between the first and second labelers by a third labeler of the statistical machine learning to form a second labeled dataset; labelling the compensation data with a semantic matcher to form a third labeled dataset; combining the first, second, and third labeled datasets into a final labeled dataset; and applying the final labeled dataset to a number of machine learning algorithms.
	Paragraph [0053] of the specification of the instant application cites “The process begins with two independent labelers 402 and 404 conducting semi-manual labelling in accordance with expert payroll categories.”  Since this is semi-manual, and 
Applicant’s arguments for claim 3 are similar to the arguments for claims 1 and 2.  Claim 3 recites:
3. (Original) The method of claim 2, wherein machine learning algorithms comprise at least one of: naive Bayes; logistic regression; fully connected neural network; Page 2 of 17 Xiao et al. - 16/358,220distributed random forest; gradient boosting machine; or XG boost.
Applicant argues that because claim 3 recites “training ‘machine learning algorithms’ – which cannot practically be performed in a human mind that the claim is allowable” (Remarks page 11, paragraph 5). But claim 3 doesn’t mention training machine learning algorithms.  Instead, claim 3 lists a number of machine learning algorithms that could be used in the limitations of claim 2.  As with claims 1 and 2, merely adding the phrase “machine learning algorithms” or listing a number of different 
	Therefore, the patent eligibility rejections stand.  See below for detailed rejection.
Applicant’s arguments with regard to prior art rejections begin on page 11 and focus on claims 1, 2, and 3.  Each is addressed.
	Applicant argues that in claim 1 the prior art does not teach “presenting, by a display, a user interface to adjust a number of organizational operating procedures according to the normalized codes.” (Underline added by applicant.)  Normalized codes are mentioned in paragraphs [0005]-[0007] of the specification of the instant application, but are not defined.  For example, paragraph [0007] recites “classifying, via statistical machine learning, the employee transaction data into a number of normalized codes according to the human resources-related attributes” without further description of what a “normalized code” is.  Therefore, examiner is interpreting “normalized codes” as categories in which data is stored.  Miles recites “A user presentation module 206A can be programmed to display different screen displays or user interface tools that permit users 204 to issue commands to the management system 201 or to access data store within the system 201.”  (Miles, column 4, column 4, paragraph 2, line 7, with an example shown in Fig. 4 including categories/the normalized codes)

	Applicant argues that the prior art does not teach “classifying, by a number of processors via statistical machine learning, the employee transaction data into a number of normalized codes according to the human resources-related attributes.” (Underline added by applicant.) “Statistical machine learning” is mentioned in paragraphs [0005]-[0007] of the specification of the instant application, but is not defined. For example, paragraph [0005] cites “The employee transaction data is classified via statistical machine learning…” without further description of “statistical machine learning.” Similarly, in each of the other paragraphs, “classifying, via statistical machine learning” is the only mention of statistical machine learning, without a description except for something that is used for classification.  Examiner is interpreting as simply a method for classification.  
	Similarly, “human resources-related attributes” is mentioned in paragraphs [0005]-[0007] of the specification of the instant application, but is not defined.  Examiner is interpreting as including information such as employee compensation principles, strategies, levels, structures, as well as organizational development strategies. Jia recites “Compensation management, or salary management is a dynamic management process which determines, assigns, and adjusts employee compensation principles, strategies, levels, structures, and factors that with the 
	In other words, determine, assigns and adjust is classifying into a number of normalized codes, BP neural network is machine learning, and employee compensation principles, strategies, levels, structures, and factors with the guidance of organizational development strategies is according to the human resources-related attributes.
	Applicant argues that in amended claim 8, the prior art does not teach “wherein adjusting organizational operating procedures according to the normalized codes comprises at least one of: adjusting resource allocation; employee compensation setup”.  Examiner is using the interpretation of “normalized codes” as described above in subparagraph (a). Jia recites, “AI application can assist to facilitate fairness of the compensation management.” Further, Jia recites “Compensation management, or salary management is a dynamic management process which determines, assigns, and adjusts employee compensation principles, strategies, 
In other words, compensation management comprises organizational development strategies which is organizational operating procedures, levels and structures are normalized codes (categories), and compensation levels, is employee compensation. 
	Applicant argues that in amended claim 2 (and dependent claim 3), the prior art does not teach “labelling the compensation data by independent first and second labelers”. (Italics included by applicant.) Ikudo recites “We build a training dataset from the HR records using human curation and additional rich data sources. First, university staff and trained students manually assign occupation to job titles.” (Ikudo, page 3, paragraph 3, line 1) Further, Ikudo recites “That manual curation is then enhanced with additional information from online job descriptions as well as Census Bureau micro-level information on demographic characteristics and earnings.” (Ikudo, page 3, paragraph 3, line 3) Examiner notes there is nothing in the claim that indicates that there cannot be intermediary steps in labeling the data since it is done manually.  Also, compensation data can include occupational titles as well as earnings data. Paragraph [0052] of the specification of the instant application recites “The sources from which payroll transaction data is derived contains certain information such as earning code descriptions, which is highly indicative in terms of normalized earning types. Those descriptions are used as seed information to build a labeled dataset.”  And, paragraph [0053] recites “The process begins with two 
	In other words, build a training dataset from HR records using human curation and additional rich data sources is labelling the compensation data, and university staff is independent first and second labelers.
	Applicant argues that in amended claim 2 “the steps/actions therein are a part of the ‘statistical machine learning’ process of Claim 1 (of which Claim 2 depends upon). To the extent that Ikudo’s manual classification performed by people is alleged to teach the feature of Claim 2, including the ‘labelling’ step/action – such manual classification by people is not part of a ‘machine learning’ process, as claimed, and further evidencing that Claim 2 has been erroneously rejected due to such ‘machine learning’.” The paragraph [0053] of the specification recites “The process begins with two independent labelers 402 and 404 conducting semi-manual labelling in accordance with expert payroll categories.” Then, “Each labeler 402, 404 produces an independent preliminary dataset D1 406 and D2 408, respectively, which are compared with each other.”  Finally, in [0055] “An unsupervised semantic matcher 418 produces a third preliminary dataset D3 420, which is verified by a labeler 422 to create a third labeled dataset L3 424.”  Nowhere in the specification is semi-manual labeling described.  However, it is clear from [0053] and [0055] that 
In other words, machine learning models are machine learning algorithms.
	Applicant argues that in amended claim 9, the prior art does not teach “benchmarking the organization according to the normalized codes and sector”. Examiner uses the same interpretation for “normalized codes” as in subparagraph (a), namely “categories.” Ikudo recites “Census Bureau links permitted us to examine whether or not having information on individuals’ age and earnings increased the quality of the prediction.  These variables would appear to be valuable predictors, especially in this context because of the large differences in ages and earning across occupations. As shown in Table A4, there is some gain, but it is not extraordinarily high across the board.  The largest gains, by far, are for undergraduates when occupations are weighted by the number of people in them.  The benchmark analysis shows the predictive accuracy for all individuals whose true occupation falls in the occupation indicated in the row heading.  The column headed “age and wage” shows the predictive accuracy for individuals for whom we have age and wage information (i.e., subset of the benchmark population).” (Ikudo, page 38, paragraph 4, line 1)

	Applicant’s arguments with respect to the prior art rejections of the dependent claims rely upon features recited in the independent claims, and thus are unpersuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
Step 1: Claims 1-9 are directed to a method (i.e., process), claims 10-18 are directed to a system (i.e., machine/apparatus), and claims 19-27 are directed to a computer program product (i.e., product/article of manufacture); therefore, all claims are directed to one of the four statutory categories of invention.
Step 2A, Prong 1:  Claim 1 recites “aggregating, by a number of processors, employee transaction data for an organization” (data collection – insignificant extra-solution activity); “evaluating, by a number of processors, a number of human resources-related attributes across heterogeneous transaction data” (Mental processes – observation, evaluation, judgment, opinion);  “classifying, by a number of processors via statistical machine learning, the employee transaction data into a number of normalized codes according to the human resources-related attributes” (Mental processes – observation, evaluation, judgment, opinion); “presenting, by a display, a user interface” (outputting the data – insignificant extra-solution activity) “to adjust a number of organizational operating procedures according to the normalized codes” (Mental processes – observation, evaluation, judgment, opinion).
The claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., classifying, which may be done by hand, by a number of processors). Thus, the claim falls within the mental processes enumerated category of abstract ideas.
Independent Claim 10 recites similar limitations as found in claim 1, and a similar analysis applies.  Claim 10 includes the additional limitation of “a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a number of processors connected to the bus system, wherein the number of processors execute the program instructions to:” However, these limitations appear to be merely attempting to use generic computer components to automate an abstract idea, a mental process, which is able to be performed by a person in their mind.
Independent Claim 19 recites similar limitations as found in claim 1, and a similar analysis applies.  Claim 19 includes the additional limitations of “A computer program product for classifying and applying human resources data, the computer program product comprising: a non-volatile computer readable storage medium having program instructions embodied therewith, the program instructions executable by a number of processors to cause the computer to perform the steps of:” These also appear to be a high level recitation of 
Accordingly, the claims recite an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application because the claim language only recites elements tied to the types of data collected for use in the Mental Processes and does not include claim language demonstrating a claimed practical application and because it does not impose any meaningful limitations on practicing the abstract idea.  The aggregating step in claim 1 is recited at a high level of generality (i.e., as a general means of obtaining data for use in the evaluation step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  See MPEP 2106.05(G).
The presenting step in claim 1 is recited at a high level of generality (i.e., as a general means of presenting the data classified via mental process without further user interaction) and amounts to mere data outputting, which is a form of insignificant extra-solution activity.  See MPEP 2106.05(g).
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Feeding data to a statistical machine learning algorithm is simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea.  See applicant’s specification [0079 – 0089] FIG. 15 for generic data processing system description. The judicial exception is not integrated into a practical application.  Accordingly, the claim as a whole does not integrate 
Independent claims 10 and 19 include computer components as discussed above in step 2A, Prong 1. However, each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  Simply implementing the abstract idea on a generic computer for storing in memory or sending information over a network is not a practical application of the abstract idea.  Such elements do not integrate the abstract idea into a practical application and are conventional functions of generically claimed computer uses or are insignificant extra-solution activity. See MPEP 2106.05(d).
After considering all claimed elements, both individually and in combination and in ordered combination, it has been determined that the claims do not integrate the abstract idea into a practical application.
Step 2B:  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, in the Step 2A, Prong Two analysis, the additional elements of performing steps “a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a number of processors connected to the bus system, wherein the number of processors execute the program instructions to:” and “A computer program product for classifying and applying human resources data, the computer program product comprising: a non-volatile computer readable storage medium having program instructions embodied therewith, the program instructions executable by a number of processors to cause the computer to perform the steps of:”  are 
The same conclusion is reached for the dependent claims of claims 1, 10, and 19 see below for detail.
Claims 2, 11, and 20 are dependent on independent claims 1, 10, and 19 respectively. The dependent claims recite “labelling the compensation data of the employee transaction data by independent first and second labelers of the statistical machine learning according to earning code descriptions, wherein label agreements between the first and second labelers form a first labeled dataset” (Mental processes – observation, evaluation, judgment, opinion); “resolving label disagreements between the first and second labelers by a third labeler of the statistical machine learning to form a second labeled dataset” (Mental processes – observation, evaluation, judgement, opinion); “labelling the compensation data with a semantic matcher to form a third labeled dataset” (Mental processes – observation, evaluation, judgment, opinion); “combining the first, second, and third labeled datasets into a final labeled dataset” (Data collection – insignificant extra-solution activity); “and applying the final labeled dataset to a number of machine learning algorithms” (outputting the data – insignificant extra-solution activity). Adding the phrase “by a number of processors via statistical machine learning” without explaining the steps that the processors or statistical machine learning is using to arrive at a classification merely specifies the technological environment in which the mental process is formed and therefore does not integrate the 
Claims 3, 12, and 21 are dependent on dependent claims 2, 11, and 20, respectively. The dependent claims recite “wherein machine learning algorithms comprise at least one of: naive Bayes; logistic regression; fully connected neural network; distributed random forest; gradient boosting machine; or XG boost.” This is merely a list of known machine learning algorithms.  There are no additional elements that are sufficient to amount to significantly more than what is already known than simply feeding data to black box machine learning algorithms on generic computer components. 
Claims 4, 13, and 22 are dependent on independent claims 1, 10, and 19, respectively. The dependent claims recite “wherein the employee transaction data is labeled according to earning code descriptions.” (Mental processes – observation, evaluation, judgment, opinion).
Claims 5, 14, and 23 are dependent on independent claims 1, 10, and 19, respectively.
The dependent claims recite “further comprising deriving, by a number of processors, a number of transaction patterns relative to the normalized codes resulting from classifying the employee transaction data via the statistical machine learning according to the human resources-related attributes.”(Mental processes – observation, evaluation, judgment, opinion). Adding the phrase “via statistical machine learning” without explaining the steps that the processors or statistical machine learning is using to arrive at a classification merely specifies the technological environment in which the mental process is formed and therefore does not integrate the mental process into a practical application nor provide an inventive concept. See MPEP 2106.05(h)

	Claims 6, 15, and 24 are dependent on dependent claims 5, 14, and 23, respectively. The dependent claims recite “wherein the transaction patterns comprise at least one of: employee ratio; compensation frequency; earning amount; job category; compensation rate type; employee seniority; working hours; and employee age.”  This is merely describing at a high level of generality the type of data that links the data to a field of use. See MPEP 2106.05(h).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claims 7, 16, and 25 are dependent on independent claims 1, 10, and 19, respectively. The dependent claims recite “wherein the normalized codes resulting from classifying the employee transaction data via the statistical machine learning according to the human resources-related attributes comprise at least one of the following: pay codes; benefits codes; health care costs; or deduction codes.” This is merely describing at a high level of generality the type of data that links the data to a field of use. See MPEP 2106.05(h).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Adding the phrase “via statistical machine learning” without explaining the steps that the processors or statistical machine learning is using to arrive at a classification merely specifies the technological environment in which the mental process is formed and therefore does not 
Claims 8, 17, and 26 are dependent on independent claims 1, 10, and 19, respectively.  The dependent claims recite “wherein adjusting organizational operating procedures according to the normalized codes resulting from classifying the employee transaction data via the statistical machine learning according to the human resources-related attributes comprises at least one of: adjusting resource allocation; employee compensation setup.” (Mental processes – observation, evaluation, judgment, opinion). Adding the phrase “by a number of processors via statistical machine learning” without explaining the steps that the processors or statistical machine learning is using to arrive at a classification merely specifies the technological environment in which the mental process is formed and therefore does not integrate the mental process into a practical application nor provide an inventive concept. See MPEP 2106.05(h)
	Claims 9, 18, and 27 are dependent on independent claims 1, 10, and 19, respectively.  The dependent claims recite “further comprising benchmarking the organization according to the normalized codes and an employment industry sector of the organization.” (Mental processes – observation, evaluation, judgment, opinion).
	Therefore, claims 1-27 are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 8, 10, 17, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Miles et al (US 9,098,831 B1, herein Miles), and Jia et al (A Conceptual Artificial Intelligence Application Framework in Human Resource Management, herein Jia).
Regarding claim 1,
	Miles teaches a computer-implemented method for classifying and applying human resources data, the method comprising: (Miles, column 1, paragraph 2, line 1 “In various embodiments, the invention provides enhanced processes, methods, tools, strategies, and techniques for processing, managing, analyzing, or communicating human resources information within a computing environment.” And column 1, paragraph 6, line 9 “FIG. 2 schematically illustrates various aspects of an example of a human resources information management system;” In other words, information management system is computer-implemented, method is method, processing, managing, analyzing is classifying, and human resources information is human resources data.)
	aggregating, by a number of processors, employee transaction data for an organization; (Miles, column 4, paragraph 1, line 1, “FIG. 2 illustrates various aspects of a human resources information management system 201 configured in accordance with embodiments of the invention.  The management system 201 may include one or more transaction processors 202 which may be programmed to process human resources related data, for example, and other information related to the compensation, benefits, retirement plans, career development, and other employment-related data associated with employees and In other words, one or more transaction processors is a number of processors, compensation, benefits, retirement plans, career development, and other employment-related data is employee transaction data, and organization is organization.)

    PNG
    media_image1.png
    445
    559
    media_image1.png
    Greyscale

	evaluating, by a number of processors, a number of human resources-related attributes across heterogeneous transaction data; (Miles, column 1, paragraph 2, line 1 “In various embodiments, the invention provides enhanced processes, methods, tools, strategies, and techniques for processing, managing, analyzing, or communicating human resources information within a computing environment.” And, column 3, paragraph 1, line 1, “As described below, various embodiments of the invention provide a content model including modules and tools for notifications (e.g., communications regarding human resource related In other words, analyzing is evaluating, and a content module including… compensation (e.g., at-a-glance information about monetary ways that the organization compensate an employee); benefits (e.g., information about non-salary ways in which the organization compensates employees); career development (e.g., resources to  help employees manage their careers, skills and educational opportunities); retirement (e.g., information to help employees manage 401(k) accounts and prepare for retirement); and, user profile (e.g., including user information such as basic information, contact information, communication preferences, and/or job information) is a number of human resources related attributes across heterogeneous transaction data.)
	[classifying, by a number of processors via statistical machine learning, the employee transaction data into a number of normalized codes according to the human resources-related attributes; and]
	presenting, by a display, a user interface to adjust a number of organizational operating procedures according to the normalized codes. (Miles, column 4,  paragraph 2, line 7 “A user presentation module 206A can be programmed to display different screen displays or user interface tools that permit users 204 to issue commands to the management system 201 In other words, presentation module is presenting, display is display, user interface tools is user interface, and to issue commands is to adjust a number of organizational operating procedures. Also see Fig. 4, showing the “presentation module” which presents the display interface according to categories/normalized codes.)
	Thus far, Miles does not explicitly teach classifying, by a number of processors via statistical machine learning, the employee transaction data into a number of normalized codes according to the human resources-related attributes; and
	Jia teaches classifying, by a number of processors via statistical machine learning, the employee transaction data into a number of normalized codes according to the human resources-related attributes; and (Jia, page 111, paragraph 2, line 1 “Compensation management, or salary management is a dynamic management process which determines, assigns, and adjusts employee compensation principles, strategies, levels, structures, and factors that with the guidance of organizational development strategies (Henderson, 2003).  AI application can assist to facilitate fairness of the compensation management. BP neural network is a supervised artificial intelligence technology based on biology, neurology, psychology and statistics.  It can imitate the human brain nervous system, establish a regular computing model, and integrate multiple neural network nodes (Richard & Lippmann, 1991).  BP neural network system can be used to design an intelligent decision support system to form a fair salary evaluation system with the input of the big data.” In other words, determines, assigns and adjusts is classifying into a number of normalized codes, BP neural network is machine learning, and with the guidance of organizational development strategies is according to the human resources-related attributes.)

	One of ordinary skill in the art would be motivated to do this to improve the performance and utility of human resource management systems by leveraging the advantages of machine learning (Jia, page 1, paragraph 2, line 1 “With the development of Artificial Intelligence (AI) technology, a new generation of labor, such as the human intelligence of artificial intelligence, has become the key factor for enterprises to survive and transform in a changing environment (Ertel, 2018).).
Regarding claim 8,
	The combination of Jia and Miles teach the method of claim 1,
	wherein adjusting organizational operating procedures according to the normalized codes resulting from classifying the employee transaction data via the statistical machine learning according to the human resources-related attributes comprises at least one of: adjusting resource allocation; and employee compensation setup.  (Jia, page 111, paragraph 3, line 1 “AI application can assist to facilitate fairness of the compensation management. BP neural network is a supervised artificial intelligence technology based on biology, neurology, psychology and statistics.” And, page 111, paragraph 2 “Compensation management, or salary management is a dynamic management process which determines, assigns, and adjusts employee compensation principles, strategies, levels, structures, and factors that with the guidance of organizational development strategies (Henderson, 2003).”  In other words, facilitate fairness of the compensation management is adjusting organizational operating procedures according to normalized codes, determines, assigns, and adjusts is classifying the employee transaction data, BP neural network is statistical machine learning, with the guidance of organizational development strategies is according to human resources-related attributes, and determines, assigns, and adjusts employee compensation principles is at least one of adjusting resource allocation, and employee compensation setup.)
Claims 10 and 17 are system claims corresponding to computer-implemented method claims 1 and 8 respectively.  Other than that, they are the same.  It is implicit that a computer-implemented method requires a system with a bus system, storage device, and one or more processors to execute.  Therefore, claims 10 and 17 are rejected for the same reasons as claims 1 and 8 respectively.
Claims 19 and 26 are computer program product claims corresponding to computer-implemented method claims 1 and 8, respectively.  Other than that, they are the same.  It is implicit that a computer-implemented method requires a non-volatile computer readable storage medium having program instructions, the program instructions executable by a number of processors, in order to execute.  Therefore, claims 19 and 26 are rejected for the same reasons as claims 1 and 8, respectively.
Claims 2-3, 9, 11-12, 18, 20-21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Miles, Jia, and Ikudo et al (Occupational Classifications: A Machine Learning Approach, herein Ikudo).
Regarding claim 2,
	The combination of Jia and Miles teach the method of claim 1,
wherein the statistical machine learning further comprises: labelling compensation data of the employee transaction data by independent first and second labelers of the statistical machine learning according to earning code descriptions, wherein label agreements between the first and second labelers form a first labeled dataset; 
	Ikudo teaches wherein the statistical machine learning further comprises: 
labelling (Ikudo, page 3, paragraph 3, line 1 “We build a training dataset from the HR records using human curation and additional rich data sources.  First, university staff and trained students manually assign occupation to job titles.” And, paragraph 3, line 5 “The data are then used to train machine learning models to predict occupations from job titles.”  Specification of the instant application, paragraph [0003], line 1 “In addition to the nature of the compensation itself, payroll transactions can also be related to other human resources (HR) related parameters such as job category, position within an organization, tenure, etc.” In other words, machine learning models is statistical machine learning, staff members is first and second labelers labelling the compensation data, HR records are earning code descriptions, and assigned job titles is first labeled dataset.)
resolving label disagreements between the first and second labelers by a third labeler of the statistical machine learning to form a second labeled dataset; (see citation above. Trained students is third labelers, and, resulting manual curation is second labeled dataset.)
labelling the compensation data with a semantic matcher to form a third labeled dataset; (Ikudo, continued. “That manual curation is then enhanced with additional information from online job descriptions as well as Census Bureau micro-level information on demographic characteristics and earnings.” In other words, additional information from online job descriptions and census data is semantic matcher to form a third labeled dataset.)
	combining the first, second, and third labeled datasets into a final labeled dataset; and applying the final labeled dataset to a number of machine learning algorithms.  (Ikudo, continued, “That manual curation is then enhanced with additional information from online job descriptions as well as Census Bureau micro-level information on demographic characteristics and earnings.” And, page 3, paragraph 3, line 1 “The data are then used to train machine learning models to predict occupations from job titles.  Finally, the results are evaluated.” In other words, enhanced with additional information is the final dataset, and data are then used to train machine learning models is applying the final labeled dataset to a number of machine learning algorithms.)
	Both Ikudo and the combination of Jia and Miles are directed to machine learning in the field of human resource systems.  In view of the teaching of Jia and Miles it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ikudo into the combination of Jia and Miles.  This would result in initially manually labeling compensation data, and then using machine learning to label the remaining data.
	One of ordinary skill in the art would be motivated to do so to reduce the amount of manual labor involved in labeling compensation data (Ikudo, page 2, paragraph 2, line 11, “It is 
14.	Regarding claim 3,
	The combination of Ikudo, Jia, and Miles teaches the method of claim 2, 
	wherein machine learning algorithms comprise at least one of: naive Bayes; logistic regression; fully connected neural network; distributed random forest; gradient boosting machine; or XG boost.  (Jia, page 111, paragraph 3, line 1 “AI application can assist to facilitate fairness of the compensation management. BP neural network is a supervised artificial intelligence technology based on biology, neurology, psychology and statistics.  It can imitate the human brain nervous system, establish a regular computing model, and integrate multiple neural network nodes (Richard & Lippmann, 1991).  BP neural network system can be used to design an intelligent decision support system to form a fair salary evaluation system with the input of the big data.” In other words, BP neural network is a fully connected neural network which is at least one of: naïve Bayes; logistic regression; fully connected neural network: distributed random forest; gradient boosting machine; or XG boost.)
Regarding claim 9,
	The combination of Ikudo, Jia and Miles teach the method of claim 1,
further comprising benchmarking the organization according to the 
normalized codes and an employment industry sector of the organization.  (Ikudo, page 38, paragraph 4, line 1 “Census Bureau links permitted us to examine whether or not having information on individuals’ age and earnings increased the quality of prediction.  These variables would appear to be valuable predictors, especially in this context because of the large 

    PNG
    media_image2.png
    313
    1206
    media_image2.png
    Greyscale

In other words, benchmark analysis is benchmarking, and from Table A4, the rows are categories which are normalized codes, and columns are related to the employment industry sector of the organization. )
Claims 11, 12, and 18 are system claims corresponding to computer-implemented method claims 2, 3, and 9 respectively.  Therefore claims 11, 12, and 18 are rejected for the same reasons as claims 2, 3, and 9 respectively.
Claims 20, 21, and 27 are computer program product claims corresponding to computer-implemented method claims 2, 3, and 9 respectively.  Therefore claims 20, 21, and 27 are rejected for the same reasons as claims 2, 3, and 9 respectively.
Claims 4, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miles, Jia, and Masum et al (Intelligent human resource information system (i-HRIS): A holistic decision support framework for HR excellence, herein Masum).
Regarding claim 4,
	The combination of Jia and Miles teach the method of claim 1,
	Thus far, the combination of Jia and Miles does not explicitly teach wherein the employee transaction data is labeled according to earning code descriptions.  
	Masum teaches wherein the employee transaction data is labeled according to earning code descriptions. (Masum, Figure 2, and page 125, column 1, paragraph 1, bullet 1, line 1 “TPS: TPS gathers firm’s day-to-day activities as data, into database.  It transforms data into accurate information.  It provides useful information to mid-level managers and executives.  For example, TPS update employee data, such as name, birth date, gender, address, phone, emergency contact information, e-mail address, department code, work status (full-time, par-time, or contract), salary, post titles, employee work history, and benefit information.” And page 127, column 1, paragraph 1, line 1 “Payroll Interface Module: This automatic payroll module will include information on salary, wages, and benefits.  It will be developed using financial or accounting models for timely and accurate structured decision of payments.  This module may incorporate the information necessary to calculate attendance, any leaves of absences (paid or unpaid), vacation time, and any other events that interrupted service.”

    PNG
    media_image3.png
    604
    790
    media_image3.png
    Greyscale

In other words, TPS (transaction processing system) gathers firm’s day-to-day activities as data is employee transaction data, and transforms data into accurate information is labeled according to earning code descriptions.)
	Both Masum and the combination of Jia, and Miles are directed to applying machine learning to human resource systems.   In view of the teaching of Jia and Miles, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Masum into the combination of Jia and Miles.  This would result in being able to label transaction data.
	One of ordinary skill in the art would be motivated to do so in order to reduce the amount of time and resources involved in labeling transaction data (Masum, page 1, paragraph 
Claim 13 is a system claim corresponding to computer-implemented method claim 4.  Therefore, claim 13 is rejected for the same reasons as claim 4.
Claim 22 is a computer program product claim corresponding to computer-implemented method claim 4.  Therefore, claim 22 is rejected for the same reasons as claim 4. 
Claims 5 – 7, 14 – 16, and 23 – 25 are rejected  under 35 U.S.C. 103 as being unpatentable over Miles, Jia, and Michalak et al (Graph Mining Approach to Suspicious Transaction Detection, herein Michalak).
Regarding claim 5,
	The combination of Jia and Miles teach the method of claim 1,
	Thus far, the combination of Jia and Miles does not explicitly teach further comprising deriving, by a number of processors, a number of transaction patterns relative to the normalized codes resulting from classifying the employee transaction data via the statistical machine learning according to the human resources-related attributes.  
	Michalak teaches further comprising deriving, by a number of processors, a number of transaction patterns relative to the normalized codes resulting from classifying the employee transaction data via the statistical machine learning according to the human resources-related attributes.  (Michalak, page 71, column 1, paragraph 1, line 27 “A complete pattern contains one set of parameters for each of the three levels.  Using such patterns, transaction subgraphs are evaluated in the following manner.  First, weights are assigned to individual transfers using parameters of the TR pattern. A transfer T of amount a sent by an entity cs to an entity belonging to a class cr is assigned a weight wTR which is calculated as:
 
    PNG
    media_image4.png
    30
    477
    media_image4.png
    Greyscale

where:  
    PNG
    media_image5.png
    29
    217
    media_image5.png
    Greyscale
 - pattern to which the transaction is matched, 
    PNG
    media_image6.png
    27
    52
    media_image6.png
    Greyscale
  - membership function of the fuzzy number 
    PNG
    media_image7.png
    19
    16
    media_image7.png
    Greyscale
 .” And, page 1, column 1, paragraph 2, line 1 “In this paper, we propose a new machine learning method for mining transaction graphs.” And page 70, column 1, paragraph 3, line 1 “We present a method for graph structure learning using a model which can be trained on a previously annotated graph of transactions and then can be matched against a graph of unannotated transactions in order to select a number of transactions for a more thorough checking by human expert.” In other words, TR pattern is transaction pattern, class cs is normalized codes resulting from classifying the transaction patterns, machine learning method is statistical machine learning, and select a number of transaction patterns is classifying the employee transaction data via the statistical machine learning according to human resources-related attributes.)  
	Both Michalak and the combination of Jia, and Miles are directed to using machine learning to the classification of pay codes. In view of the teaching of Jia and Miles, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Michalak into the combination of Jia and Miles.  This would result in being able to detect transaction patterns relative to paycodes.
	One of ordinary skill in the art would be motivated to do so in order to more efficiently address the very large amount of transactions that must be examined (Michalak, Page 69, column 1, paragraph 5, line 1 “The volume and value of transactions reported as suspicious are 
Regarding claim 6,
	The combination of Michalak, Jia, and Miles teach the method of claim 5, 	
	wherein the transaction patterns comprise at least one of: employee ratio; compensation frequency; earning amount; job category; compensation rate type; employee seniority; working hours; and employee age.  (Michalak, TABLE III, and page 72, column 1, paragraph 4, line 1 “Companies are characterized by the following probability distributions:
distribution of the number of the number of employees: 
    PNG
    media_image8.png
    26
    120
    media_image8.png
    Greyscale

distribution of salary: 
    PNG
    media_image9.png
    20
    122
    media_image9.png
    Greyscale

distribution of the number of goods sold per year: 
    PNG
    media_image10.png
    23
    120
    media_image10.png
    Greyscale

distribution of prices of goods: 
    PNG
    media_image11.png
    23
    121
    media_image11.png
    Greyscale
.”

    PNG
    media_image12.png
    413
    627
    media_image12.png
    Greyscale

In other words, distribution of salary is earning amount.)
Regarding claim 7,
	The combination of Michalak, Jia and Miles teach the method of claim 1,
wherein the normalized codes resulting from classifying the employee transaction data via the statistical machine learning according to the human resources-related attributes comprise at least one of the following: pay codes; benefits codes; health care costs; or deduction codes.  (Michalak, page 72, column 2, paragraph 1, line 4 “For each of the 12 months in a year a salary as is drawn from the Gaussian distribution 
    PNG
    media_image13.png
    27
    116
    media_image13.png
    Greyscale
  and a transaction representing the payment (with the amount as) is generated.” See paragraph 23 for mapping of claim 5 re: “classifying the employee transaction data via the statistical machine learning.” In other words, as is pay code which is at least one of the following: pay codes; benefits codes; health care costs; or deduction codes.)
Claims 14-16 are system claims corresponding to computer-implemented method claims 5-7, respectively.  Otherwise, they are the same.  Therefore claims 14-16 are rejected for the same reasons as claims 5-7, respectively.
Claims 23-25 are computer program product claims corresponding to computer-implemented method claims 5-7, respectively.  Otherwise, they are the same.  Therefore claims 23-25 are rejected for the same reasons as claims 5-7 respectively.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.I.R./Examiner, Art Unit 2124      

/BRIAN M SMITH/Primary Examiner, Art Unit 2122